THE LAW OFFICE OF RONALD N. VANCE, P.C. Attorney at Law 1 SUITE 250 SOUTH JORDAN, UTAH 84095 ALSO ADMITTED IN CALIFORNIA (INACTIVE) TELEPHONE (801) 446-8802 FAX (801) 446-8803 EMAIL: ron@vancelaw.us July 11, 2011 Sonia Bednarowski, Esq. Division of Corporation Finance Securities and Exchange Commission Washington, D.C.20549 Re: Confederate Motors, Inc. Form 10-K for the year ended December 31, 2010 Filed April 1, 2011 File No. 000-52500 Dear Ms. Bednarowski: Thank you for taking my call this morning.As I mentioned, because of a death in my family and funeral services last week, I was unable to respond to the staff’s correspondence within the time requested in the letter dated June 22, 2011.If acceptable, we propose to file an amendment to the company’s 10-K in response to the staff’s comments on or before Friday, July 15th. I appreciate your consideration in this regard and please feel free to contact me if you have any questions. Sincerely, /s/Ronald N. Vance Ronald N. Vance cc: Joseph P. Mitchell, CFO
